IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-65,467-01


EX PARTE SCOTTY HEREFORD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2004-404,809-A IN THE 137TH DISTRICT COURT

FROM LUBBOCK COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a
controlled substance with intent to deliver and sentenced to forty years' imprisonment. The Seventh
Court of Appeals affirmed his conviction. Hereford v. State, No. 07-04-00361-CR (Tex.
App.-Amarillo, delivered September 23, 2005, no pet.).  
	Applicant contends that his trial counsel rendered ineffective assistance because he failed to
impeach the credibility of Karron Hays, an informant who testified for the State. Specifically,
Applicant contends that counsel failed to elicit testimony from Hays that charges were pending
against her and that she was working as an informant with local law enforcement authorities.  
	On September 13, 2006, we remanded the application for findings of fact and conclusions
of law. Shortly after the remand, however, Applicant filed a motion to dismiss. The motion is
granted, and the application is dismissed. Accordingly, the trial court is no longer required to enter
findings of fact and conclusions of law. A copy of this order, together with a copy of Applicant's
motion to dismiss, shall be forwarded to the 137th Judicial District Court of Lubbock County.	 	 	 

Filed: November 1, 2006
Do not publish